EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Wininger on 4/22/2022.

Claim 32 has been amended as follows: 

Claim 32:
A non-transitory computer-readable medium having stored thereon instructions to cause a computer processor to execute a method, the method comprising: 
encrypting, at a first device, data with a symmetric key; 
generating a plurality n of key shards based on the symmetric key such that the symmetric key can be reconstituted from the plurality n of key shards; 
encrypting the plurality n of key shards with respective public keys of a plurality of devices, each device also having a corresponding private key to decrypt the encrypted shard; 
receiving, at the plurality of devices, the dually encrypted plurality n key shards so that the plurality of n key shards remain encrypted with the respective public keys of the plurality of devices; 
storing the plurality n of encrypted key shards in a plurality of non-volatile computer memories of respective devices of the plurality of devices such that the encrypted data is secured because the first device is incapable of decrypting the encrypted data due to an absence of the symmetric key; 
wherein the plurality of key shards is a first set of key shards, and the plurality of devices is a first combination of devices; generating a second set of key shards from a first minimum threshold number of the first set of key shards; 
distributing the second set of key shards among a second combination of devices; and 
generating a third set of key shards from the second set of key shards such that the symmetric key is capable of being reconstituted based on a second minimum threshold number of the third set of key shards of the second combination of devices; 
wherein the second minimum threshold number is different than the first minimum threshold number; and 
reconstituting the symmetric key with the second minimum threshold number of the third set of key shards of the second combination of devices and decrypting the encrypted data with the reconstituted key.

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 2/7/2022.
Claims 6-7, 11, 13-14, 17, 23-24 and 28 have been canceled.
Claims 1, 14-15 and 18-20 have been amended.
Claim 32 has been added.
Claims 1-5, 8-10, 12, 15-16, 18-22, 25-27 and 29-32 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of amendments to claims 1-5, 8-10, 12, 15-16, 18-22, 25-27 and 29-31, the prior art rejection of claims 1-5, 8-10, 12, 15-16, 18-22, 25-27 and 29-31 has been withdrawn.  

Reasons for Allowance
Claims 1-5, 8-10, 12, 15-16, 18-22, 25-27 and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to passwordless encryption and/or decryption techniques to secure data-at-rest (see paragraph 0002 of the Applicant’s specification).
The closest prior art of record, Li (US 20130177157) teaches an encryption key fragment is divided into a number of encryption key fragments. Requests to store different ones of the encryption key fragments are transmitted to different computer memory storage systems. An individual request to store an encryption key fragment includes one of the encryption key fragments and bears an access control hallmark for regulating access to the encryption key fragment (see Abstract).  In addition, Csinger (US 20180004930) teaches transaction authorization apparatus includes a processor in communication with a communications interface. The processor is configured to receive a request for a transaction requested by a user with whom a plurality of user devices are associated, to obtain respective transaction measurements from at least some available devices from among the plurality of user devices, and to confirm approval of the request for the transaction in response to confirmation that the transaction measurements satisfy a multi-device authorization policy associated with the transaction (see Abstract).  In addition, O’Hare (US 20130013931) teaches systems and methods are provided for securely sharing data. A processor forms two or more shares of a data set encrypted with a symmetric key, the data set associated with a first user device, and causes the encrypted data set shares to be stored separately from each other in at least one remote storage location. The processor generates first and second encrypted keys by encrypting data indicative of the symmetric key with a first asymmetric key of first and second asymmetric key pairs associated with the first user device and a second user device, respectively, and causes the encrypted key to be stored in the at least one storage location. To restore the data set, a predetermined number of the two or more encrypted data set shares and at least one of the second asymmetric keys of the first and second asymmetric key pairs are needed (see Abstract). 
However, the closest prior art of record fails to anticipate or render obvious the recited feature of “wherein the plurality of key shards is a first set of key shards, and the plurality of devices is a first combination of devices; generating a second set of key shards from a first minimum threshold number of the first set of key shards; distributing the second set of key shards among a second combination of devices; and generating a third set of key shards from the second set of key shards such that the symmetric key is capable of being reconstituted based on a second minimum threshold number of the third set of key shards of the second combination of devices; wherein the second minimum threshold number is different than the first minimum threshold number; and reconstituting the symmetric key with the second minimum threshold number of the third set of key shards of the second combination of devices and decrypting the encrypted data with the reconstituted key”, as in independent claims 1, 20 and 32.  
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-5, 8-10, 12, 15-16, 18-19, 21-22, 25-27 and 29-31 being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below,
Gupta (20180048668) discloses approaches for modeling a risk of security breaches to a network. Agents gather, from multiple sources across the network, analysis data that identifies observed characteristics of habitable nodes and opaque nodes. Using the analysis data a multi-layer risk model for the network is generated that comprises a first layer that models an inherent risk of security breaches to assets of the network based on the observed characteristics.
Diehl (9798882) discloses a model representing system components and events of a plurality of monitored devices as data objects is described herein. The model resides on a security service cloud and is updated in substantially real-time, as security-relevant information about the system components and events is received by the security service cloud. Each data object in the model has a scope and different actions are taken by security service cloud modules depending on different data object scopes.
Kayyoor (9692768) discloses a first graph comprises multiple nodes and edges. At least one successive summary graph is created, using the original graph as a predecessor. To create a second graph from a first, nodes of the first graph are grouped into a plurality of subsets, and each subset becomes a super-node. For each super-node, the edges of each corresponding node are replaced with one or more super-edges. Each super-edge represents a relationship between a pair of super-nodes. The nodes of the successor graph comprise the super-nodes and the edges of the successor graph comprise the super-edges. The steps are tracked for restoring each omitted edge of each predecessor graph. Based on a determined quantified value for the restoration of each omitted edge of each predecessor graph, customized summary graphs can be created for and presented to specific parties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431